Citation Nr: 1226305	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  07-08 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for status post grade 1 acromioclavicular (AC) separation of the right shoulder.

2.  Entitlement to an initial rating for status post right ankle sprain, in excess of 0 percent prior to May 18, 2011, and in excess of 10 percent from May 18, 2011.

3.  Entitlement to an initial compensable rating for status post left ankle sprain.

4.  Entitlement to an initial compensable rating for bilateral plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 2003 to January 2006.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which granted service connection for residuals of a right shoulder injury, bilateral plantar fasciitis, and bilateral ankle chronic inflammation.  The RO assigned a 10 percent evaluation for residuals of a right shoulder injury, and assigned 0 percent (non-compensable) evaluations for bilateral plantar fasciitis and bilateral ankle chronic inflammation, all effective January 6, 2006.  The claims file was subsequently transferred to the RO in Houston, Texas.

In an October 2011 rating decision, the RO granted a 10 percent evaluation for status post right ankle sprain with lateral instability, effective May 18, 2011.  The Board has accordingly recharacterized the issue on appeal as entitlement to an initial rating for status post right ankle sprain, in excess of 0 percent prior to May 18, 2011, and in excess of 10 percent from May 18, 2011.  

The Veteran testified before the undersigned Veterans Law Judge at a May 2012 Board personal hearing in San Antonio, Texas (Travel Board).  The hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  For the entire rating period, the Veteran's right shoulder disability has been manifested by 160 degrees flexion and 160 degrees abduction in the right (major) shoulder with objective evidence of pain with range of motion testing, but not nonunion of the clavicle or scapula with loose movement, or dislocation of the clavicle or scapula.

2.  Prior to May 18, 2011, the Veteran's right ankle sprain has been manifested by stiffness and pain, 20 degrees dorsiflexion, and 45 degrees plantar flexion.  

3.  From May 18, 2011, the Veteran's right ankle sprain has been manifested by pain with walking, 25 degrees dorsiflexion, and 45 degrees plantar flexion with slight instability.

4.  For the entire rating period, the Veteran's left ankle sprain has been manifested by stiffness and pain, 20 degrees dorsiflexion, and 45 degrees plantar flexion.  

5.  For the entire rating period, the Veteran's bilateral plantar fasciitis has been manifested by pain and tenderness in the bilateral feet and increased pain with use, but does not approximate a moderately severe foot injury. 


CONCLUSIONS OF LAW

1.  For the entire rating period, the criteria for a disability rating in excess of 10 percent, for status post grade 1 AC separation of the right shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71, Plate I, 4.71a, Diagnostic Codes 5201 and 5203 (2011).

2.  Prior to May 18, 2011, the criteria for a compensable disability rating, for status post right ankle sprain, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71, Plate II, 4.71a, Diagnostic Code 5271 (2011).

3.  From May 18, 2011, the criteria for a disability rating in excess of 10 percent, for status post right ankle sprain with lateral instability, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71, Plate II, 4.71a, Diagnostic Code 5271 (2011).

4.  For the entire rating period, the criteria for a compensable disability rating, for status post left ankle sprain, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71, Plate II, 4.71a, Diagnostic Code 5271 (2011).

5.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period, the criteria for a 10 percent rating, but no higher, for plantar fasciitis of the right foot, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2011).

6.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period, the criteria for a 10 percent rating, but no higher, for plantar fasciitis of the left foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

In a February 2006 letter, the RO provided pre-adjudication notice to the Veteran regarding what information and evidence is needed to substantiate his initial claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  In the November 2006 rating decision, the RO awarded service connection for residuals of a right shoulder injury, a bilateral ankle disability, and bilateral plantar fasciitis.  Therefore, the February 2006 letter served its purpose in providing VCAA notice and its application is no longer required because the original claim has been "substantiated."  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A September 2009 letter included information regarding disability ratings and the criteria applicable to the initial rating appeal.  

With regard to the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records and the Veteran's statements and personal hearing testimony.  In addition, the Veteran was afforded VA examinations and VA authorized examinations in September 2006 and May 2011 to evaluate his claimed disabilities.  The Board finds that these examinations are adequate for rating purposes because each was performed by a medical professional, was based on the Veteran's history and symptomatology, and was based on a thorough examination of the Veteran.  Each examiner reported findings pertinent to the rating criteria, including assessments of degree of occupational impairment.  Nieves-Rodriguez v. Peake, 
22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 


Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability ratings assigned to his service-connected disabilities by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating); see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim for increased disability rating). Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  Because the RO issued a new rating decision in October 2011, granting a 10 percent evaluation for right ankle sprain, effective May 18, 2011, the Board will evaluate the level of disability both prior to and from May 18, 2011.  As the Board will discuss in more detail below, the Board finds that symptoms related to a right shoulder disability, a left ankle sprain, and bilateral plantar fasciitis have not changed in severity over the course of the appeal to warrant a staged rating. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2011).  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Initial Rating for Right Shoulder

The Veteran is in receipt of a 10 percent disability rating for a status post grade 1 AC separation of the right shoulder.

Diagnostic Code 5024 provides that tenosynovitis is rated as limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 5003 provides that degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  

Diagnostic Code 5201 assigns a 20 percent evaluation for limitation of motion of the major arm to shoulder level, a 30 percent evaluation for limitation of the major arm midway between the side and shoulder level, and a 40 percent evaluation for limitation of the major arm to 25 degrees to the side.  38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5203 contemplates impairment of the clavicle or scapula.  A 10 percent rating is assigned for malunion of the clavicle or scapula, or nonunion of the clavicle or scapula without loose movement.  A 20 percent evaluation is assigned for nonunion of the clavicle or scapula with loose movement, or for dislocation of the clavicle or scapula.  A 20 percent evaluation is the maximum available under Diagnostic Code 5203.  38 C.F.R. § 4.71a.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran's right shoulder disability has been manifested by 160 degrees flexion and 160 degrees abduction in the right (major) shoulder with objective evidence of pain with range of motion testing, but not nonunion of the clavicle or scapula with loose movement, or dislocation of the clavicle or scapula.

The Board finds that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5201 for limitation of motion of the major arm.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5201, a higher 20 percent evaluation is assignable for limitation of motion of the major arm to shoulder level.  A September 2006 VA examination shows that the Veteran had 160 degrees flexion in the right shoulder with pain beginning at 140 degrees, and he had 160 degrees abduction in the right shoulder with pain beginning at 160 degrees.  The VA examiner stated that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran reported that he avoided lifting over his head due to soreness in the left arm.  

During a more recent May 2011 VA examination, the Veteran reported tenderness in the right shoulder.  He had 165 degrees flexion and 165 degrees abduction in the right shoulder without objective evidence of pain following repetitive motion.  The Veteran did not have additional limitations to range of motion after repetitive testing.  He had pain with overhead use of the shoulder.  

During the May 2012 Board hearing, the Veteran indicated that he was able to raise his right arm above shoulder level, but indicated that he had soreness and tightness in the arm.  The Veteran is competent to describe pain in the right shoulder, and his limitations due to such.  The Board finds that the Veteran's reports are credible, and the Board has considered the Veteran's lay testimony in rating his right shoulder disability.  However, the Board finds that, even with consideration of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, the Veteran's right shoulder disability does not approximate the criteria for a higher 20 percent rating under Diagnostic Code 5201 where he is shown to be able to raise his arm above shoulder level with at least 160 degrees flexion and 160 degrees abduction in the right shoulder.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
8 Vet. App. 202, 206-7.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5201 at any time during rating period.   38 C.F.R. §§ 4.3, 4.7, 4.71a.

The Veteran is currently in receipt of a 10 percent evaluation under Diagnostic Code 5203 for malunion, or nonunion of the clavicle or scapula without loose movement of the right shoulder.  A higher 20 percent evaluation is assigned for nonunion of the clavicle or scapula with loose movement, or for dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a.  September 2006 VA x-rays reflect a widened AC joint of the right shoulder consistent with prior separation; however, there was no evidence of nonunion or dislocation of the clavicle or scapula.  May 2011 VA x-rays of the right shoulder reflect mild hypertrophic change of the distal clavicle which could result in rotator cuff impingement; however, the joint itself was intact.  The evidence of record does not reflect nonunion or dislocation of the clavicle or scapula.  For these reasons, the Board finds that a higher evaluation than 10 percent is not warranted under Diagnostic Code 5203 for any period.  
See 38 C.F.R. §§ 4.3, 4.7, 4.71a. 

The Board finds no basis to alternately consider the criteria of Diagnostic Code 5200 (ankylosis of scapulohumeral articulation) or Diagnostic Code 5202 (other impairment of the humerus).  VA examinations show that the Veteran has had measurable range of motion in the right arm throughout the appeals period, and VA x-rays show that the right glenohumeral joint is normal.

Initial Rating for Right Ankle Sprain

The Veteran is service connected for a status post right ankle sprain, which has been rated as 0 percent disabling prior to May 18, 2011, and 10 percent disabling from May 18, 2011.  He is in receipt of a non-compensable rating for a status post left ankle sprain 

Limitation of motion of the ankle is rated under Diagnostic Code 5271.  A 10 percent evaluation is assigned with moderate limited motion of the ankle, and a maximum 20 percent evaluation is assigned with marked limited motion of the ankle.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2011).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011).  
 
Prior to May 18, 2011, the Veteran's right ankle disability has been manifested by stiffness and pain, with 20 degrees dorsiflexion and 45 degrees plantar flexion in the right ankle.  After a review of all the evidence, lay and medical, the Board finds that, prior to May 18, 2011, an evaluation in excess of 10 percent is not warranted for a right ankle disability under Diagnostic Code 5271.  The September 2006 VA examination shows that the Veteran reported stiffness and pain in the right ankle.  On physical examination, he had full range of motion in the right ankle with 20 degrees dorsiflexion and 45 degrees plantar flexion.  There were no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement on examination.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The evidence of record shows that the Veteran had full range of motion in the right ankle without additional limitation due to pain.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 206.  For these reasons, the Board finds that the evidence of record does not reflect moderate limited motion of the right ankle, prior to May 18, 2011 to warrant a compensable rating under Diagnostic Code 5271.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a. 

After a review of all the evidence, lay and medical, the Board finds that, from May 18, 2011, the Veteran's right ankle disability has been manifested by pain with walking, 25 degrees dorsiflexion and 45 degrees plantar flexion, with slight instability.  The Veteran's right ankle disability does not more nearly approximate a higher 20 percent disability rating under Diagnostic Code 5271.  A May 2011 VA examination shows that the Veteran had full range of motion in the right ankle with 25 degrees dorsiflexion and 45 degrees plantar flexion.  There were no additional limitations with repetitive motion, and there were no additional limitations after three repetitions of motion.  The Veteran reported pain in the ankles with walking on pavement, or walking for a long period of time.  The Veteran had slight instability in the right ankle with anterior drawer testing.  The Veteran's 10 percent rating was assigned based on findings related to instability in the right ankle where limitation of motion would otherwise be noncompensable.  The Board finds that, even with consideration of functional loss due to pain, the Veteran's disability does not approximate marked limited motion of the right ankle as described for a higher 20 percent rating under Diagnostic Code 5271 where he is shown to full range of motion in the ankle.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 206.  For these reasons, the Board finds that, from May 18, 2011, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5271. See 38 C.F.R. §§ 4.3, 4.7, 4.71a. 

Initial Rating for Left Ankle Sprain

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, a compensable rating is not warranted for a left ankle disability under Diagnostic Code 5271.  The Veteran's left ankle disability has been manifested by stiffness and pain with at least 20 degrees dorsiflexion and 45 degrees plantar flexion in the left ankle.  

The September 2006 VA examination shows that the Veteran reported by stiffness and pain in the left ankle.  On physical examination, he had full range of motion in the right ankle with 20 degrees dorsiflexion and 45 degrees plantar flexion.  There were no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement on examination.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

A May 2011 VA examination shows that the Veteran had full range of motion in the right ankle with 25 degrees dorsiflexion and 45 degrees plantar flexion.  There were no additional limitations with repetitive motion, and there were no additional limitations after three repetitions of motion.  The Veteran reported pain in the ankles with walking on pavement, or walking for a long period of time, with the left ankle being worse than the right.  

VA examinations show that the Veteran had full range of motion in the left ankle with no additional limitations due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca, at 206-7.  For these reasons, the Board finds that, even with consideration of reported pain in the left ankle with waking, manifestations of the Veteran's disability do not more nearly approximate moderate limited motion of the left ankle to warrant a compensable rating under Diagnostic Code 5271 at any time during the appeals period.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a.  Based on consideration of all the evidence, lay and medical, the Board concludes that a higher rating is not warranted for service-connected left ankle sprain during the course of the rating period.  

Initial Rating for Plantar Fasciitis

The Veteran is in receipt of a non-compensable rating for bilateral plantar fasciitis under Diagnostic Code 5276.  Diagnostic Code 5276 provides ratings for acquired flat foot (pes planus).  For mild flatfoot, with symptoms relieved by built-up shoe or arch supports, a noncompensable rating is warranted.  Moderate acquired flat foot, with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet, either bilateral or unilateral, is rated 10 percent disabling.  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.  

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran's bilateral plantar fasciitis has been manifested by pain and tenderness in the bilateral feet with increased pain with use, which more nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 5284.  See 38 C.F.R. § 4.71a.  During a September 2006 VA examination, the Veteran reported pain in the bilateral feet, worse with standing and walking.  A physical examination revealed bilateral plantar fasciitis with objective evidence of tenderness in the bilateral feet.  The VA examiner noted that the Veteran did not have limitations with standing and walking, and he did not require any type of support with his shoes.  

During a May 2011 VA examination and during the May 2012 Board hearing, the Veteran reported wearing over-the-counter inserts with his shoes.  He reported pain with standing and walking bilaterally.  The Veteran was able to stand from 15 to 30 minutes and was able to walk more than a quarter of a mile, but less than one mile.  He did not have objective evidence of swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance in the feet.  He reported tenderness in the planter fascia, but there was no discomfort with forced dorsiflexion of the toes.  VA x-rays of the bilateral feet were negative.

During the May 2012 Board hearing, the Veteran reported having pain and soreness in the bilateral feet, especially in the morning.  He worked as a security guard, and soreness in the feet increased over the course of the day with standing.  He took rotations working the gate or patrolling, and would have to sit due to pain.  The Veteran had not lost time at work due to foot pain. The Board finds that the Veteran's is competent to describe his foot pain and the functional effects of his bilateral foot pain, and finds, further, that the Veteran is credible in his reports.  The Veteran's lay statements and testimony have been considered by the Board in rating his bilateral foot disability.  

The Board finds that bilateral plantar fasciitis is manifested by pain in the bilateral feet, with increased pain on use.  The Board emphasizes that when evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to pain.  See DeLuca.  Painful joints due to a healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period, the Board finds that separate 10 percent ratings are warranted under Diagnostic Code 5284 for planter fasciitis in each foot.  
See 38 C.F.R. §§ 4.3, 4.7, 4.71a.

The Board finds that the criteria for a 20 percent rating under Diagnostic Code 5284 have not been met or more nearly approximated for any portion of the rating period.  Even with consideration of pain on use, the Veteran's bilateral plantar fasciitis does not more nearly approximate moderately severe residuals of a foot injury at any time during the rating period.  VA examinations show that the Veteran had full range of motion in the ankles bilaterally, without objective evidence of swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance in the feet.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca at 206-7.  There were no additional functional limitations shown at the time of September 2006 and May 2011 VA examinations.  The Veteran did not have discomfort with forced dorsiflexion of the toes, and was able to work full time as a security guard with the use of over-the-counter shoe inserts and breaks for sitting.   For these reasons, the Board finds that the Veteran's disability picture more nearly approximates the Diagnostic Code 5284 criteria described for a 10 percent evaluation for plantar fasciitis, and does not more nearly approximate the criteria for a higher 20 percent rating for either foot.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a.

The Board has considered whether separate or higher ratings are warranted under Diagnostic Code 5276 (acquired flat foot or pes planus).  September 2006 and May 2011 VA examinations clearly state that the Veteran does not have pes planus and arches were present bilaterally with weight bearing and on x-rays  Further, VA examinations do not reflect marked deformity in either foot, pain on manipulation, swelling, or characteristic callosities as described for a higher rating under Diagnostic Code 5276.  The Board notes that pain with use has already been considered in assigning the Veteran's 10 percent evaluation under Diagnostic Code 5284; thus, a separate rating based on foot pain would involve pyramiding.  For these reasons, the Board finds that a higher evaluation is not warranted for plantar fasciitis under Diagnostic Code 5276.  38 C.F.R. §§ 4.3, 4.7, 4.71a.

The Board finds no basis to alternately consider the criteria of Diagnostic Code 5277 (bilateral weak foot characterized by musculature atrophy, disturbed circulation and weakness), Diagnostic Code 5278 (acquired claw foot or pes cavus), Diagnostic Code 5279 (anterior metatarsalgia or Morton's disease), Diagnostic Code 5280 (hallux valgus), Diagnostic Code 5281 (unilateral hallux rigidus), Diagnostic Code 5282 (hammer toe), or Diagnostic Code 5283 (malunion or nonunion of the tarsal or metatarsal bones). 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5201, 5203, 5271, and 5284, specifically provide for disability ratings based on limitation of motion of the affected joints, impairment of the clavicle and scapula, and moderate to severe foot injuries, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59 (2011); see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's right shoulder disability has been manifested by 160 degrees flexion and abduction in the right shoulder with pain, but not nonunion of the clavicle or scapula with loose movement, or dislocation of the clavicle or scapula.  A bilateral ankle disability has 

been manifested by full range of motion in the ankles bilaterally, with evidence of instability on anterior drawer testing in the right ankle from May 18, 2011.  Finally, bilateral plantar fasciitis has been manifested by pain and tenderness in the feet.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above. 

Additionally, the Board has considered probative that September 2006 and May 2011 VA examinations state that the Veteran did not have any functional limitations with standing and walking, and his gait was normal on examination.  The record shows that the Veteran was employed as security guard and did not lose time from work due to his shoulder, bilateral ankle, or bilateral foot disabilities.  The Board finds that the Veteran's right shoulder pain, and pain with prolonged standing and walking is contemplated by his assigned ratings.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's right shoulder, bilateral ankle, and bilateral foot disabilities, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (2011). "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of 
exceptional factors associated with bilateral pes cavus, the Board finds that the 

criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 10 percent for status post grade 1 AC separation of the right shoulder is denied.

An initial disability rating for status post right ankle sprain, in excess of 0 percent prior to May 18, 2011, and in excess of 10 percent from May 18, 2011, is denied.

An initial compensable rating for status post left ankle sprain is denied. 

Separate 10 percent initial disability ratings for plantar fasciitis of the right foot and the left foot are granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


